Honorable Paul A. Crotty                                                           April 1, 2020
United States District Judge                                                        Page 1 of 1




                                                                   April 2, 2020

By ECF/Email                                                      4-2-2020
                                                                  Sentencing is adjourned to June
Honorable Paul A. Crotty
                                                                  23, 2020, at 11 AM. SO
United States District Judge
                                                                  ORDERED.
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Donald Smith, 20 Cr. 26 (PAC)

Honorable Judge Crotty:

       I was recently assigned within our office to represent Donald Smith, as his previous
attorney, Phil Weinstein, is retiring tomorrow with our best wishes.
        Because I am new to Mr. Smith’s case, I require additional time to prepare for his
sentencing. Without objection from the government, I respectfully request that the Court adjourn
his sentencing for sixty days from the original date, or until a date in mid-June 2020.




                                                    Respectfully submitted,

                                                     /s/
                                                    Annalisa Mirón, Esq.
                                                    Assistant Federal Defender
                                                    Federal Defenders of New York
                                                    (212) 417-8780




cc:    AUSA Samuel Rothschild
